Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Phillip Mark Shafer appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Shafer v. Ellis, No. 8:08-cv-00482-PJM (D.Md. Feb. 29, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in *286the materials before the court and argument would not aid the decisional process.

AFFIRMED.